Hill, J.
Where suit is brought against several defendants, and only one of them files a demurrer to the petition, and this demurrer is sustained and the case is dismissed, the other defendants who are interested in sustaining the judgment should be made defendants in error in the bill of exceptions; and if they are not made parties, the writ of error will be dismissed. Anderson v. Haas, 160 Ga. 420 (128 S. E. 178), and cit. Accordingly, where suit was brought against H. B. Wommock, R. J. Roddenberry, and Missouri State Life Insurance Company, the latter Company should have been made a party defendant to the bill of exceptions and served with a copy thereof, or acknowledged service; and where it appears from the bill of exceptions that service was acknowledged only by the attorneys at law for Roddenberry and Wommock, who did not represent the Missouri State Life Insurance Company and there was no service or acknowledgment of service by any one for that company, the writ of error must be dismissed.

Writ of error dismissed.


All the Justices concur.